Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John T. M. DiMaio, on May 25, 2022.

Amend claims 1 and 7, as shown below.
Rejoin claims 12-16.
Cancel claims 37-49.

1)  (Currently amended) A polyphosphazene precipitate having the following structure:

    PNG
    media_image1.png
    109
    126
    media_image1.png
    Greyscale
(Structure I), a salt thereof, or a crosslinked analog thereof, wherein R’ and R” are a combination of carboxylatophenoxy groups and trifluoroethoxy groups; 
wherein n is an integer from 10 to 500,000, and 
the polyphosphazene precipitate has less than 2% by weight chloride and there are no detectable aggregates.

7) (Currently amended)  A composition comprising one or more polyphosphazene[[s]] precipitates of claim 1.

The following is an examiner’s statement of reasons for allowance:
The claims are limited to a product and method of making a product, wherein the product derives a property from the use of a low concentration of chloride.  The property is a precipitate product that does not aggregate, which is shown in Applicant’s declaration of March 6, 2022, in the form of a lower average hydrodynamic particulate diameter.  A lack of aggregation is advantageous and does not occur when chloride concentrations exceed 2%.
Claims 1 and 5-16 are allowed.
Claims 2-4 and 16-49 are canceled.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED BARSKY whose telephone number is (571) 272-2795.  The examiner can normally be reached on Monday through Friday, 9:30 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571) 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628